IN THE SUPREME COURT OF THE STATE OF NEVADA


                MARTIN CENTENO,                                         No. 67365
                Appellant,
                vs.
                JP MORGAN CHASE BANK, N.A.,
                                                                            FILED
                Respondent.                                                 MAR 1 8 2016
                                                                          TRACE K LINDEMAN
                                                                       CLERK OF SUPREME COURT
                                                                       BY
                                                                             DEPUTY CLERK



                                 ORDER VACATING AND REMANDING
                            This is a pro se appeal from a district court order denying a
                motion for a preliminary injunction in a quiet title action. Eighth Judicial
                District Court, Clark County; Kathleen E. Delaney, Judge.
                            The district court denied appellant's request for a preliminary
                injunction, reasoning that appellant lacked a likelihood of success on the
                merits of his quiet title claim because (1) the Supremacy Clause prevented
                the HOA foreclosure sale from extinguishing respondent's deed of trust,
                which secured a federally insured loan; and (2) the purchase price at the
                HOA sale was commercially unreasonable.
                            Having considered the parties' arguments that were made in
                district court, see Old Aztec Mine, Inc. v. Brown,   97 Nev. 49, 52, 623 P.2d
                981, 983 (1981), we conclude that the district court underestimated
                appellant's likelihood of success on the merits and therefore abused its
                discretion in denying injunctive relief) See Boulder Oaks Cmty. Ass'n v. B
                & J Andrews Enters., LLC, 125 Nev. 397, 403, 215 P.3d 27, 31(2009)
                (recognizing that a district court may abuse its discretion in denying


                      'We disagree with respondent's suggestion that this appeal is moot,
                as appellant's request for injunctive relief sought more than to simply
SUPREME COURT   prevent respondent from selling the subject property at foreclosure.
      OF
    NEVADA

(0) 1947A   e
                                                                                            -   00 72
                injunctive relief if its decision is based on an error of law). In particular,
                the district court summarily based its Supremacy Clause analysis on non-
                binding, non-uniform precedent.        Compare Washington & Sandhi11
                Homeowners Ass'n v.• Bank of Am.,    2014 WL 4798565, at *6 (D. Nev. Sept.
                25, 2014), with Freedom Mortg. Corp. v. Las Vegas Dev. Grp., 106 F. Supp.
                3d 1174, 1183-86 (D. Nev. 2015). 2 Similarly, this court's reaffirmation in
                Shadow Wood Homeowners' Ass'n v. New York Community Bancorp, Inc.,
                132 Nev., Adv. Op. 5, P.3d (2016), that a low sales price is not a
                basis for voiding a foreclosure sale absent "fraud, unfairness, or
                oppression," undermines the second basis for the district court's decision.
                Accordingly, we
                              ORDER the judgment of the district court VACATED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.


                                             /                n
                                                        fres.si      ,J.
                                         Hardesty


                                             J.



                cc: Hon. Kathleen E. Delaney, District Judge
                     Martin Centeno
                     Smith Larsen & Wixom
                     Ballard Spahr, LLP
                     Eighth District Court Clerk


                       We recognize that the Freedom Mortgage decision was not issued
                       2
                until after the district court entered the order being challenged in this
                appeal.
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) I947A